Citation Nr: 1524775	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  13-23 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 1970 to March 1977.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran contends that he is unemployable due to his service-connected major depressive disorder (MDD) and posttraumatic osteoarthritis of the right shoulder, rated 70 percent and 20 percent, respectively, throughout the course of this appeal.

The Veteran has not been afforded a VA examination to assess his service-connected right shoulder disability since May 2010 (more than five years ago).  Accordingly, the Board finds that an additional VA examination is warranted to assess the current severity of his right shoulder disability.   

The Board also notes conflicting evidence regarding the Veteran's prior employment.  On May 6, 2010, VA joints examination, the Veteran reported that he was self-employed in construction and as a heavy equipment operator and had been employed in that role for the last five to 10 years.  On May 13, 2010, VA mental disorders examination, he reported that he had been unemployed for the last five to 10 years due to his shoulder condition and numbness, and amputation of fingers.  As this matter is being remanded anyway, the Veteran is given another opportunity to clarify his employment history.  

The record also suggests that the medical evidence now associated with the record is incomplete.  According to a July 2013 statement of the case (SOC), a June 2013 VA examiner determined that the Veteran's right shoulder disability does not cause functional impairment and that, while the Veteran would have difficulty with manual labor due to pain with lifting and limitation of motion, there was no evidence that it prevents him from working.  Despite these recitations in the SOC, however, these alleged statements are not contained in the June 2013 VA examination report or in the Veteran's claims file.

Additionally, the most recent treatment records are from March 2011. On June 2013 VA examination, the Veteran reported being seen by a private physician for pain management.  He also reported continuing treatment through a VA medical center (VAMC).  Such records should be obtained in order to properly adjudicate the Veteran's claim.  Updated records of any VA evaluations or treatment the Veteran has received for his right shoulder or his service-connected MDD are likely to contain pertinent information (and VA records are constructively of record), and must be secured.

As it currently stands, the record lacks a medical opinion as to the functional impact of his right shoulder disability.   

Accordingly, the case is REMANDED for the following:

1. Ask the Veteran to identify the provider(s) of all treatment and/or evaluation he has received for his service-connected major depressive disorder and right shoulder disability and to provide any releases necessary for VA to secure any outstanding records of such treatment or evaluation.  Secure for the record copies of the complete clinical records of all private treatment the Veteran has received for his service-connected disabilities.

2. Obtain all of the Veteran's VA treatment records which have not yet been associated with the record.  If any records sought are unavailable, the reason for their unavailability must be noted for the record.  Specifically, locate and identify the portion of the June 2013 VA examination report quoted in the July 2013 SOC which states that the Veteran's right shoulder does not cause functional impairment and that there is no evidence that this disability prevents him from working.

3.  Thereafter, arrange for an orthopedic examination of the Veteran to assess the current severity of his right shoulder disability.  The examination should include range of motion studies of the right shoulder, with notation of any further limitations due to pain.  Any functional limitations due to pain, weakness, fatigue, and/or incoordination should be identified.  The examiner should also note whether there have been dislocations, and if so, their frequency.  The examiner should comment on the effect the right shoulder disability has on the Veteran's daily and occupational activities.

The examiner should address the functional impairment of the Veteran's service-connected right shoulder disability, i.e., the impact of his right shoulder disability on his ability to perform activities required in various occupational situations such as walking, standing, and sedentary tasks.

The examiner must explain the rationale for all opinions

4. Thereafter, readjudicate the claim, to include consideration of  whether referral to the Director of Compensation Service for extraschedular consideration is proper.  If the appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
T. WISHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




